      Case 3:21-mj-02858-BLM Document 15 Filed 08/11/21 PageID.18 Page 1 of 1


                             United States District Court
                                SOUTHERN DISTRICT OF CALIFORNIA

USA
                                                 Plaintiff,         Case No.       2 l-cr-02332-JLS
                                          V.
Juan Martinez                                                     REPORT OF CLERK AND ORDER
                                                                   OF TRANSFER PURSUANT TO
                                               Defendant.          CRIMINAL LOCAL RULE 57.2

               REPORT OF CLERK PURSUANT TO CRIMINAL LOCAL RULE 57.2

Re:       Lowest Numbered Criminal Case No.:          19-c r-04740-DMS
          Title:    USA v. Sanchez-Martinez
        Nature of Case:       8:1326(a), (b) -Attempted Reentry of Removed Alien ( I)
The above "low numbered" case and the present case appear:
             related per (a) more than one indictment/information filed against the same defendant(s), or
             (b) prosecution against different defendants arising from a common wiretap, a common
•            search warrant, or activities part of the same alleged criminal event/transaction, that is, the
             cases involve substantially the same facts and the same questions of law; or

•            related per civil forfeiture proceeding; or
             related per dismissed case (terminated within one year) involving the same parties and the
•            same subject matter; or
~            related per probation or supervised release in this district or transferring district; or

•            related per escape under 18 USC 751 from a sentence imposed by a judge in this court; or

•            Other:
New Case#:           21-cr-2332-DMS

T his case was transferred pursuant to the Local Rule 57 .2. The related cases have been assigned to the
same judge.
                                                                            John Morrill, Clerk of Court,
Dated:          8/10/21
                                                               By: s/ T. Ferris
                                                                 T. Ferris, Deputy
                    ORDER OF TRANSFER PURSUANT TO "LOW-NUMBER" RULE

I hereby consent to transfer of the above-entitled case to my calendar pursuant to Criminal L       al
Rule 57.2.

Dated:             f~/J·l]
                                                                          United States District Judge
It appearing that the above-entitled case is properly transferable in accordance w ith the provisions of
Criminal Local Rule 57.2, IT IS HEREBY ORDERED that this case is transferred to the calendar of
Judge Dana M. Sabraw for all further proceedings.

 Dated:       08/11/2021
                                                                              Janis L. Sammartino
                                                                          United States District Judge
